Exhibit 10.2

 

TRANSITION SERVICES AND SEPARATION AGREEMENT

 

This Transition Services and Separation Agreement (hereafter, “Agreement”) is
entered into by and between CYRUSONE LLC, a Delaware limited liability company
(hereafter, “Employer”), and KIMBERLY H. SHEEHY (hereafter, “Employee”), this
28th day of September, 2015 (the “Agreement Date”).

 

WHEREAS, Employee has been employed by Employer pursuant to that certain
Employment Agreement dated as of January 24, 2013, by and between Employer and
Employee (the “Employment Agreement”); and

 

WHEREAS, Employer and Employee have mutually agreed that Employee’s employment
will be terminated; and

 

WHEREAS, the parties wish to enter into an agreement providing for Employee’s
transition services and the termination of Employee’s employment on a mutually
agreeable basis and resolving any potential disputes between Employee and
Employer.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises set
forth below, the parties agree as follows:

 

1.                                      Termination Date.  Employee’s employment
with Employer will terminate effective December 31, 2015, or such earlier date
determined by the Chief Executive Officer in his sole discretion
(the “Termination Date”); provided, however, that Employee will cease serving in
the position of Chief Financial Officer and as an officer of Employer and its
affiliates (collectively, the “CyrusOne Group”) on such earlier date as
determined by the Chief Executive Officer in his sole discretion by written
notice to Employee.  As of the Termination Date, Employee’s status as an
employee of Employer shall cease in its entirety.  To the extent there is any
requirement that Employer give written or advance notice to Employee of the
termination of Employee’s employment, Employee waives such notice requirement.

 

2.                                      Transition Services.  From the Agreement
Date through the Termination Date (the “Transition Period”), Employee will
remain employed by Employer and shall perform such services requested by the
Board of Directors or Chief Executive Officer including services to assist in
the transition to a new Chief Financial Officer.  Employee will perform such
services fully and faithfully.  Employee agrees that during the Transition
Period she will not terminate employment due to Constructive Termination as
described in the Employment Agreement.  During the Transition Period, Employer
will continue to pay Employee’s annual base salary as in effect on the Agreement
Date, payable in accordance with Employer’s normal payroll practices, Employee
may continue to participate in the CyrusOne Group health and welfare benefit
plans and 401(k) plan, subject to the terms of the plans, and Employee will
continue to participate and be eligible for a bonus under Employer’s 2015 annual
bonus plan, subject to attainment of

 

--------------------------------------------------------------------------------


 

performance goals, and payable at the same time bonuses are otherwise payable to
executives under the plan.  With respect to Employer’s 2015 annual cash bonus
plan, Employer acknowledges and agrees that the 20% portion of the bonus that is
subject to attainment of personal performance goals will be paid at 100%, and
the remainder of the bonus will be subject to attainment of the performance
goals as otherwise provided in the plan.  If Employer terminates Employee’s
employment during the Transition Period, Employer will pay to Employee the pro
rata base salary in effect on the Agreement Date that would have been paid to
her through December 31, 2015 if she had remained employed through that date, as
additional severance payable in accordance with Section 4(i) below.  On or as
soon as practicable after the Termination Date, Employee will be paid her earned
but unused paid time off through the Termination Date, pursuant to Employer
policy.  All payments will be subject to tax withholding and regular deductions.

 

From the Termination Date through the day after the date that CyrusOne files its
2015 annual report on Form 10-K, but no later than March 11, 2016 (the
“Consulting Period”), Employee will serve as a consultant for purposes of
providing transition and other services that may be requested by Employer during
the Consulting Period; however, after the Termination Date, Employee will not
hold herself out as an employee or representative of the CyrusOne Group, or
negotiate or enter into any agreements on behalf of the CyrusOne Group. 
Employee acknowledges and agrees that the additional consideration provided
under this Agreement provides full payment for such consulting services.

 

3.                                      Benefits Termination.  Employee’s
coverage under CyrusOne Group benefit plans and her participation in and
eligibility for any compensation, bonus, or equity plans or practices of
CyrusOne Group will cease on the Termination Date.  Employee may elect such
insurance continuation or conversion as may be available under the applicable
benefit plan terms and applicable law for the period after the Termination Date
so long as she makes a valid election for such continuation and makes the
payments necessary for continuation or conversion.  Employee specifically
acknowledges and agrees that she is not entitled to any salary, severance,
wages, commissions, options or other equity (or accelerated vesting thereof),
benefits, insurance, or other compensation from the CyrusOne Group, except as
specifically set forth herein.

 

4.                                      Separation Pay and Benefits.  In
exchange for Employee’s continued compliance with the terms and conditions of
this Agreement, and provided that Employee executes the release of claims in
Exhibit A hereto on or after the Termination Date and it becomes irrevocable by
the sixtieth (60th) day after the Termination Date, Employer will pay or provide
to Employee the following:

 

(i)                                     On the date that is sixty (60) days
after the Termination Date, Employer shall pay Employee severance of
$1,442,000.00 in a single lump sum cash payment.

 

(ii)                                  All 97,492 restricted common shares of
CyrusOne Inc. granted to Employee with the award date of January 17, 2013,
pursuant to the Executive Restricted Stock Award under the provisions of the
CyrusOne 2012 Long Term Incentive Plan (the “Plan”) shall become vested as of
the Termination Date.

 

(iii)                               7,197 options to acquire common shares of
CyrusOne Inc. subject to the Executive Non-Statutory Performance Stock Option
Award under the provisions of the Plan,

 

2

--------------------------------------------------------------------------------


 

granted to Employee with the award date of April 17, 2013, shall be deemed
vested on the Termination Date, and Employee may exercise such vested options in
accordance with the award agreement within one year after the Termination Date. 
In addition, notwithstanding Employee’s termination of employment, up to an
additional 5,227 options may become vested on March 31, 2016, based entirely on
whether the total stockholder return (“TSR”) performance goals for the
performance evaluation periods set forth in the option award agreement are met. 
If these additional options vest based on performance, Employee may exercise
such vested options in accordance with the award agreement within one year after
the vesting date.  The vested options will terminate, if not exercised, at the
expiration of this one-year period.  All unvested options will immediately
terminate on March 31, 2016.

 

(iv)                              9,471 common shares of CyrusOne Inc. subject
to the Executive Performance Restricted Stock Award under the provisions of the
Plan, granted to Employee with the award date of April 17, 2013, shall be deemed
vested on the Termination Date. In addition, notwithstanding Employee’s
termination of employment, up to an additional 6,878 common shares may become
vested on March 31, 2016, based entirely on whether the TSR performance goals
for the performance evaluation periods set forth in the award agreement are met.
All unvested awards will immediately terminate on March 31, 2016.

 

(v)                                 30,267 common shares of CyrusOne Inc.
subject to the Executive Performance Restricted Stock Award under the provisions
of the Plan, granted to Employee with the award date of February 7, 2014, shall
be deemed vested on the Termination Date.  In addition, notwithstanding
Employee’s termination of employment, up to an additional cumulative 18,160
common shares may become vested on February 7, 2017, based entirely on whether
the TSR performance goals for the performance evaluation periods set forth in
the award agreement are met.  All unvested awards will immediately terminate on
February 7, 2017.

 

(vi)                              Pursuant to the Executive Time-Based
Restricted Stock Award under the provisions of the Plan, granted to Employee
with the award date of February 10, 2015, 3,120 common shares of CyrusOne Inc.
will become vested on the Termination Date, and the remaining unvested shares
will be immediately forfeited on that date.

 

(vii)                           Pursuant to the Executive Non-Statutory Stock
Option Award under the provisions of the Plan, granted to Employee with the
award date of February 10, 2015, 19,508 options will become vested on the
Termination Date, and the remaining unvested options to acquire shares will be
immediately forfeited on that date.  Employee may exercise such vested options
in accordance with the award agreement within one year after the Termination
Date.  The vested options will terminate, if not exercised, at the expiration of
this one-year period.

 

(viii)                        14,845 common shares of CyrusOne Inc. subject to
the Executive Performance Restricted Stock Award under the provisions of the
Plan, granted to Employee with the award date of February 10, 2015, shall be
deemed vested on the Termination Date, and the remaining unvested shares will be
immediately forfeited on that date.

 

3

--------------------------------------------------------------------------------


 

(ix)                              Provided Employee makes a timely election for
COBRA continuation coverage under CyrusOne Group’s group health benefit plan,
Employer will pay or reimburse the portion of the COBRA premium that exceeds the
active employee rate for up to twelve months after the Termination Date.
Employer will cease payment or reimbursement if Employee becomes eligible for
another employer’s group health plan.  The portion of the COBRA premium that
Employer pays will be additional taxable income to Employee.

 

(x)                                 On the first payroll payment date after the
end of the Consulting Period in 2016, Employer shall pay Employee $200,000.00 in
a single lump sum cash payment.

 

(xi)                              On the date that is sixty (60) days after the
Termination Date, Employer shall pay Employee $4,320.00 in a single lump sum
cash payment to pay for converted group term life insurance coverage.

 

The Committee (as defined in the Plan) will determine in its sole discretion
whether any additional options or shares will become vested, as described above,
based on attainment of performance goals set forth in the applicable award
agreements described above.

 

No payments will be made or benefits provided if the general release in
Exhibit A hereto does not become irrevocable by the sixtieth (60th) day after
the Termination Date.  In addition, none of the foregoing payments will be made
or benefits provided if Employee is terminated by Employer for Cause (as defined
in the Employment Agreement) or if her employment terminates due to death or
Terminating Disability (as defined in the Employment Agreement), or if she
voluntarily terminates for any reason.  If any equity award is deemed vested as
of the Termination Date, but the general release is revoked, such equity
acceleration will be immediately rescinded and revoked and the underlying shares
forfeited.  Employee acknowledges that, in the absence of her execution of this
Agreement and the general release, benefits and payments specified above would
not otherwise be due to her.

 

All payments and benefits will be processed in accordance with the normal
payroll practices of Employer, and are subject to deductions for payroll taxes,
income tax withholding and other deductions required by law or authorized by
Employee.

 

5.                                      No Admission.  This Agreement has been
offered for the sole purpose of permitting Employee to leave her position at
Employer in a manner that is mutually beneficial to her and to Employer. 
Employee understands and agrees that Employer’s offering of this Agreement does
not constitute a suggestion or an admission by Employer of any unlawful or
wrongful action or any violation of any contract or any federal, state or local
decisional law, statute, regulation or constitution.

 

6.                                      Nondisclosure.  Before CyrusOne’s public
disclosure of this Agreement, Employee will not disclose the terms of this
Agreement, including the attached release agreement, to any non-party, except
that Employee may disclose the terms of this Agreement as necessary to secure
advice from her counsel, accountants or tax advisors.  Before CyrusOne’s public
disclosure of this Agreement, Employee will take appropriate steps to ensure
that her

 

4

--------------------------------------------------------------------------------


 

counsel, accountants and tax advisors are aware of and comply with this
confidentiality provision, and Employee assumes the risk of and shall be
accountable for any breach of this confidentiality provision occasioned by any
act or omission of any person to whom the agreement is disclosed.

 

7.                                      Return of Property.  Employee agrees and
represents that Employee has returned to Employer, or will return before the
Termination Date, and retained no copies of, any and all CyrusOne Group
property, including but not limited to files, manuals, business records,
customer records, correspondence, software and related program passwords,
computer printouts and disks, electronically stored information (“ESI”) that
resides on any of Employee’s personal electronic devices, keys, equipment, and
any and all other documents or property which Employee had possession of, access
to, or control over during the course of Employee’s employment with CyrusOne
Group or subsequent thereto, including but not limited to any and all documents
of CyrusOne Group and any documents removed from or copied from other documents
contained in CyrusOne Group’s files.  Employee further acknowledges and agrees
that all of the documents or other tangible things to which Employee has had
possession of, access to, or control over during the course of or subsequent to
Employee’s employment with CyrusOne Group, including but not limited to all
documents or other tangible things, pertaining to any specific business
transactions in which CyrusOne Group was involved, or to any customers and
suppliers of CyrusOne Group, or to the business operations of CyrusOne Group are
considered confidential and have been returned to CyrusOne Group.  In the event
Employee is in possession of ESI that resides on any of Employee’s personal
electronic devices (including but not limited to a personal computer, iPhone and
iPad) upon returning CyrusOne Group’s ESI to CyrusOne Group, Employee agrees and
represents that all CyrusOne Group ESI has been deleted from all personal
electronic devices and is inaccessible to Employee or any other party having
access to those devices.  Employee represents that CyrusOne Group property
including CyrusOne Group ESI has not been copied and/or distributed to anyone
who is not an authorized representative of CyrusOne Group.  Employee will
provide, upon Employer’s request, access to her personal computer, iPhone and
iPad to Employer so that Employer can retrieve, delete and/or confirm deletion
of the CyrusOne Group’s ESI from such devices.  Notwithstanding the foregoing,
Employer will not consider a breach of this provision any inadvertent immaterial
failure of Employee to return all property and ESI to CyrusOne Group if Employee
diligently seeks to return all such property as soon as possible after discovery
and maintains the confidentiality of such property and ESI.

 

8.                                      Restrictive Covenants.  This Agreement
does not supersede any prior agreement or promise between Employee and any of
the Released Parties regarding confidentiality, non-competition, non-disclosure
or non-solicitation, and any and all such agreements and promises shall remain
in full force and effect, and Employee acknowledges and reaffirms her
post-employment obligations and other restrictive covenants that are set forth
in the Employment Agreement (Sections 7, 8, 9, 10, 11, and 12), the Plan and the
awards issued to her thereunder; provided, however, that for purposes of those
covenants, (i) the “Restricted Period,” as defined therein, shall continue
through the one year period following the last day of the Consulting Period, and
(ii) a “Competitor” shall be limited to a company that derives more than 10% of
its annual gross revenue from selling colocation space.  If Employee breaches
any of such covenants, Employee must repay to Employer the amounts described in
Section 4, including the

 

5

--------------------------------------------------------------------------------


 

value of any equity awards that become vested and gain upon exercise of any
options that become vested, within 10 days after demand by Employer, and
Employer shall be entitled, upon application to a court of competent
jurisdiction, to obtain injunctive or other relief to enforce these promises and
covenants.

 

9.                                      Nondisparagement.  Employee agrees that
she will not, directly or indirectly, make to third parties any oral, written,
or electronic statement which directly or indirectly impugns the quality or
integrity of the CyrusOne Group, or any other disparaging or derogatory remarks
about the CyrusOne Group; provided, however, that this obligation shall not
apply to responses to inquiries by governmental agencies or inquiries by any
person or entity through a subpoena or other legal process, or statements made
under oath or as required by applicable law. Employer will direct that CyrusOne
Group executives and the Board do not, directly or indirectly, make to third
parties, including other employees of the CyrusOne Group, any oral, written, or
electronic statement which directly or indirectly impugns the quality or
integrity of Employee, or any other disparaging or derogatory remarks about
Employee; provided, however, that this obligation shall not apply to responses
to inquiries by governmental agencies or inquiries by any person or entity
through a subpoena or other legal process, statements made under oath, or public
disclosure required by applicable law.

 

10.                               Passwords.  Upon request, Employee agrees to
provide all User IDs and Passwords used by Employee, and of any other party of
which she is aware, to access CyrusOne Group ESI on CyrusOne Group computers,
electronic devices, and software.

 

11.                               Acknowledgement. Employee’s attorney has
reviewed this Agreement, and Employee has obtained and considered such legal
counsel as Employee deems necessary to enter into this Agreement.

 

12.                               Dispute Resolution.  Employer and Employee
agree that all disputes, controversies or claims between them arising out of or
relating to this Agreement shall be submitted to arbitration pursuant to the
terms and conditions set forth in the Employment Agreement.

 

13.                               No Waiver.  Any failure or forbearance by
Employer or Employee to exercise any right or remedy with respect to enforcement
of this Agreement shall not be construed as a waiver of Employer’s or Employee’s
rights or remedies, nor shall such failure or forbearance operate to modify this
Agreement or such instruments in the absence of a writing.  No waiver of any of
the terms of this Agreement shall be valid unless in writing and signed by both
parties to this Agreement.  The waiver by Employer or Employee of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach, nor shall any waiver operate or be construed as a rescission
of this Agreement.

 

14.                               Successors.  The provisions of this Agreement
shall inure to the benefit of Employer, its successors and assigns, and shall be
binding upon Employee and her heirs, administrators and assigns.

 

6

--------------------------------------------------------------------------------


 

15.                               Acknowledgement.  The parties represent that
they have read this Agreement, that they understand all of its terms, and that
in executing this Agreement they do not rely and have not relied upon any
representations or statements made by the other with regard to the subject
matter, basis, or effect of the Agreement.

 

16.                               Entire Agreement.  Employee and Employer
finally agree that, except for the provisions of any other agreement referred to
herein as surviving this Agreement, and the general release contained in
Exhibit A, this Agreement: (i) contains and constitutes the entire understanding
and agreement between them with respect to its subject matter; (ii) supersedes
and cancels any previous negotiations, agreements, commitments, and writings
with respect to that subject matter; (iii) may not be released, discharged,
abandoned, supplemented, changed or modified in any manner except by a writing
of concurrent or subsequent date signed by both parties; and (iv) shall be
construed and enforced in accordance with the laws of the State of Texas,
without regard to its conflicts of laws provisions.  Employee and Employer
further agree that if any provision of this Agreement is held to be
unenforceable, such provision shall be considered to be separate, distinct, and
severable from the other remaining provisions of this Agreement, and shall not
affect the validity or enforceability of such other remaining provisions.  If
this Agreement is held to be unenforceable as written, but may be made
enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Agreement
Date.

 

Witness:

 

Kimberly H. Sheehy

 

 

 

 

 

 

/s/ Shelley Horton

 

/s/ Kimberly H. Sheehy

 

 

 

Date: September 28, 2015

 

Date: September 28, 2015

 

 

 

 

 

 

Witness:

 

CyrusOne LLC

 

 

 

 

 

 

/s/ Shelley Horton

 

By: /s/ Robert M. Jackson

 

 

 

Date: September 28, 2015

 

Title:

Executive Vice President and General Counsel

 

 

 

 

 

 

Date:

September 28, 2015

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

In consideration for the mutual promises described in that certain Transition
and Separation Agreement dated as of September 28, 2015, as may be amended (the
“Separation Agreement”) executed between CyrusOne LLC (the “Employer”) and
Kimberly H. Sheehy (the “Employee”), the parties enter into the following
general release (the “General Release”) and agree as follows:

 

1.                                      General Release.

 

1.1                               Employee unconditionally, irrevocably and
absolutely releases and discharges Employer, and any and all parent and
subsidiary corporations, divisions and affiliated corporations, partnerships or
other affiliated entities of Employer, past and present, as well as Employer’s
employees, officers, directors, agents, successors and assigns (collectively,
“Released Parties”), from all claims related in any way to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Employee’s employment with Employer, the
termination of Employee’s employment, and all other losses, liabilities, claims,
charges, demands and causes of action, known or unknown, suspected or
unsuspected, arising directly or indirectly out of or in any way connected with
Employee’s employment with Employer.  This release is intended to have the
broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims, including, but
not limited to alleged violations of state law, the federal Fair Labor Standards
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Age Discrimination in Employment Act of 1967, as amended, Chapter 21 of
the Texas Labor Code, and all claims for attorneys’ fees, costs and expenses.

 

1.2                               Notwithstanding the broad scope of this
General Release, this General Release is not intended to bar any claims that, as
a matter of law, whether by statute or otherwise, may not be waived, such as
claims for workers’ compensation benefits or unemployment insurance benefits. 
Nothing in this General Release is intended to interfere with Employee’s right
to file a charge or participate in an administrative investigation or
proceeding; provided, however, that Employee expressly waives Employee’s right
to recovery of any type, including damages or reinstatement, in any
administrative or court action, whether state or federal, and whether brought by
Employee or on Employee’s behalf, related in any way to the matters released
herein.

 

1.3                               Employee acknowledges that Employee may
discover facts or law different from, or in addition to, the facts or law that
Employee knows or believes to be true with respect to the claims released in
this General Release and agrees, nonetheless, that this General Release and the
release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.

 

--------------------------------------------------------------------------------


 

1.4                               Employee declares and represents that Employee
intends this General Release to be complete and not subject to any claim of
mistake, and that the release herein expresses a full and complete release and
Employee intends the release herein to be final and complete.  Employee executes
this release with the full knowledge that this release covers all possible
claims against the Released Parties, to the fullest extent permitted by law.

 

2.                                      Representation Concerning Filing of
Legal Actions.  Employee represents that, as of the date of this General
Release, Employee has not filed any lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against Employer or any of the other
Released Parties in any court or with any governmental agency.

 

3.                                      No Admissions.  By entering into this
General Release, the Released Parties make no admission that they have engaged,
or are now engaging, in any unlawful conduct.  The parties understand and
acknowledge that this General Release is not an admission of liability and shall
not be used or construed as such in any legal or administrative proceeding.

 

4.                                      Older Workers’ Benefit Protection Act. 
This General Release is intended to satisfy the requirements of the Older
Workers’ Benefit Protection Act, 29 U.S.C. sec. 626(f).  Employee is advised to
consult with an attorney before executing this General Release.

 

4.1                               Acknowledgments/Time to Consider.  Employee
acknowledges and agrees that (a) Employee has read and understands the terms of
this General Release; (b) Employee has been advised in writing to consult with
an attorney before executing this General Release; (c) Employee has obtained and
considered such legal counsel as Employee deems necessary; (d) Employee has been
given 21 days to consider whether or not to enter into this General Release
(although Employee may elect not to use the full 21 day period at Employee’s
option); and (e) by signing this General Release, Employee acknowledges that
Employee does so freely, knowingly, and voluntarily.

 

4.2                               Revocation/Effective Date.  This General
Release shall not become effective or enforceable until the eighth day after
Employee signs this General Release.  In other words, Employee may revoke
Employee’s acceptance of this General Release within seven days after the date
Employee signs it.  Employee’s revocation must be in writing and received by
Denise Sikes, Vice President, Human Resources at 1649 W. Franklin Road,
Carrollton, TX 75007, by 5:00 p.m. Central Time on the seventh day in order to
be effective.  If Employee does not revoke acceptance within the seven day
period, Employee’s acceptance of this General Release shall become binding and
enforceable on the eighth day.

 

4.3                               Preserved Rights of Employee.  This General
Release does not waive or release any rights or claims that Employee may have
under the Age Discrimination in Employment Act of 1967 that arise after the
execution of this General Release.  In addition, this General Release does not
prohibit Employee from challenging the validity of this General Release’s waiver
and release of claims under the Age Discrimination in Employment Act of 1967.

 

2

--------------------------------------------------------------------------------


 

5.                                      Severability.  In the event any
provision of this General Release shall be found unenforceable, the
unenforceable provision shall be deemed deleted and the validity and
enforceability of the remaining provisions shall not be affected thereby.

 

6.                                      Full Defense.  This General Release may
be pled as a full and complete defense to, and may be used as a basis for an
injunction against, any action, suit or other proceeding that may be prosecuted,
instituted or attempted by Employee in breach hereof.

 

7.                                      Governing Law; Forum.  The validity,
interpretation and performance of this General Release shall be construed and
interpreted according to the laws of the United States of America and the State
of Texas without giving effect to conflicts of law principles.

 

8.                                      Entire Agreement.  This General Release
and Separation Agreement, incorporated herein by reference, constitutes the
entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral.  This General Release may be amended or
modified only with the written consent of Employee and the Board of Directors of
Employer.  No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.

 

THE PARTIES TO THIS GENERAL RELEASE HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS GENERAL RELEASE ON THE DATES SHOWN BELOW.

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

CYRUSONE LLC

 

 

 

 

By:

 

 

Its:

 

 

Dated:

 

 

3

--------------------------------------------------------------------------------